UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2015 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-54360 CARDINAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 47-1579622 (State or other jurisdiction (IRS Employer of incorporation) Identification No.) 201 Penn Center Blvd, Suite 400 Pittsburgh, PA 15235 (Address of principal executive offices) (412) 374-0989 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] As of March 31, 2015, there were 100,793,510 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements. F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 8 Item 4. Controls and Procedures. 9 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 9 Item 1A. Risk Factors. 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 9 Item 3. Defaults Upon Senior Securities. 9 Item 4. Mine Safety Disclosures. 9 Item 5. Other Information. 9 Item 6. Exhibits. 10 Signatures 10 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CARDINAL RESOURCES, INC. AND SUBSIDIARY UNAUDITED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2014 ASSETS March 31, 2015 December 31, 2014 CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventory Cost in excess of billings - Other current assets TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related parties Notes payable Notes payable - related parties Convertible notes payable, net of discount of $0 and $2,853 Accrued liabilities Billings in excess of cost on uncompleted contracts - Derivative liabilities - TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' (DEFICIT) Preferred stock, $.001 par value, 25,000,000 shares authorized; none of which issued and - - outstanding as of March 31, 2015 and December 31, 2014, respectively Common stock, $0.001 par value, 300,000,000 shares authorized, 99,855,275 and 97,348,713 shares issued and outstanding as of March 31, 2015 and December 31, 2014, respectively Additional paid in captial Accumulated deficit ) ) TOTAL STOCKHOLDERS' (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. F-1 Table of Contents CARDINAL RESOURCES, INC. AND SUBSIDIARY UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 For the Three Months Ended March 31, 2015 March 31, 2014 Revenues Sales $ $ Operating expenses Cost of sales Selling, general and administrative Depreciation and amortization expense Total operating expenses Loss from operations ) ) Other (expenses) Interest expense ) ) Gain/loss due to changes in derivative liabilities ) - Other income (expenses) ) Total other (expenses) ) (Loss) before income taxes ) ) Net (loss) $ ) $ ) (Loss) per common share Basic net (loss) per common share $ ) ** Basic weighted average number of shares outstanding ** Less than $.01 ) The accompanying notes are an integral part of the unaudited consolidated financial statements F-2 Table of Contents CARDINAL RESOURCES, INC. AND SUBSIDIARY UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 For the Three Months Ended March 31, 2015 March 31, 2014 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization expense Amortization of debt discounts Gain/loss due to changes in derivative liabilities - Common stock issued for services - Changes in operating assets and liabilities: Accounts receivable ) Inventory ) - Accounts payable ) ) Accounts payable - related parties - Cost in excess of billings ) - Billings in excess of cost on uncompleted contracts ) Accrued liabilities ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable - Proceeds from notes payable - related parties - (Repayments to) notes payable - related parties ) - Proceeds from convertible notes payable - (Repayments to) convertible notes payable ) - NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES - NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS: Beginning of year End of year $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $
